DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 23 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  “snd determine” should be “and determine”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11340793 and over claims 1-28 of U.S. Patent No. 10635324. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter and the claims of the issued Patent make obvious the claims of the current application as shown in the example claims in the table below.
Instant application
U.S. Patent No. 11340793
1. A central management device configured to manage a plurality of solid state drive (SSD) devices in a data center, the central management device comprising: a prediction module implemented with a processing circuit having a processor and a memory, the prediction module configured to: identify drive hazard information; identify a drive model that is generated using machine learning based on telemetry information and the drive hazard information, wherein the drive model is configured to predict future drive hazards; snd determine, based on the drive model and current telemetry information, a future hazard of a first SSD device of the plurality of SSD devices; and a drive assignment module.  















2. The central management device of claim 1 further comprising a telemetry database that is configured to store the drive hazard information, wherein the prediction module identifies the drive hazard information by accessing the telemetry database.  
3. The central management device of claim 1, wherein the telemetry information comprises drive information, data I/O workload information, and environment information.  
4. The central management device of claim 3, wherein the drive information comprises at least one of erase count, drive write, media write, utilization, bad block count, Bit Error Rate (BER) histogram, ECC state histogram, and temperature of the plurality of SSD devices.  
5. The central management device of claim 3, wherein the data I/O workload information comprises read I/O count, write I/O count, total write, total read, and write entropy of the plurality of SSD devices.  
6. The central management device of claim 3, wherein the environment information comprises temperature and power consumption of at least one platform supporting the plurality of SSD devices; the environment information is collected by a platform telemetry agent.  
7. The central management device of claim 1, wherein the plurality of SSD devices are supported by two or more platforms; and each of the plurality of SSD devices comprises a controller and one or more NAND flash memory devices.  
8. The central management device of claim 7, wherein the controller collects the telemetry information with respect to the plurality of SSD devices; and the telemetry information collected by the controller comprises drive information and workload information.  
9. The central management device of claim 7, wherein the controller comprises at least one of a data-path module, a thermometer, or a Flash Translation Layer (FTL) counter.  
10. The central management device of claim 1, further comprising an information output device, wherein the prediction module is further configured to cause the information output device to display warnings corresponding to the future hazard of the first SSD device.  
11. The central management device of claim 1, wherein the prediction module identifies the drive model by correlating the telemetry information with the drive hazard information.  
12. The central management device of claim 1, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device automatically responsive to the determination of the future hazard by the prediction module.  
13. The central management device of claim 1, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device as a result of an alert to a user in connection with the determination of the future hazard by the prediction module.

1. A central management device configured to manage a plurality of solid state drive (SSD) devices in a data center, the central management device comprising:
a prediction module implemented with a processing circuit having a processor and a memory, the prediction module configured to:
identify drive hazard information, wherein the drive hazard information comprises one or both of information about an actual drive failure or hazard information;
identify a drive model that is generated using machine learning based on telemetry information and the drive hazard information, wherein the drive model is configured to predict future drive hazards;
receive current telemetry information corresponding to the plurality of SSD devices;
tune the drive model, using machine learning, based on the current telemetry information corresponding to the plurality of SSD devices; and
determine, based on the tuned drive model and the current telemetry information, a future hazard of a first SSD device of the plurality of SSD devices; and
a drive assignment module that is configured to provision the plurality of SSD devices based on the determined future hazard.
2. The central management device of claim 1 further comprising a telemetry database that is configured to store the drive hazard information, wherein the prediction module identifies the drive hazard information by accessing the telemetry database.
3. The central management device of claim 1, wherein the telemetry information comprises drive information, data I/O workload information, and environment information.
4. The central management device of claim 3, wherein the drive information comprises at least one of erase count, drive write, media write, utilization, bad block count, Bit Error Rate (BER) histogram, ECC state histogram, and temperature of the plurality of SSD devices.
5. The central management device of claim 3, wherein the data I/O workload information comprises read I/O count, write I/O count, total write, total read, and write entropy of the plurality of SSD devices.
6. The central management device of claim 3, wherein
the environment information comprises temperature and power consumption of at least one platform supporting the plurality of SSD devices;
the environment information is collected by a platform telemetry agent.
7. The central management device of claim 1, wherein
the plurality of SSD devices are supported by two or more platforms; and
each of the plurality of SSD devices comprises a controller and one or more NAND flash memory devices.
8. The central management device of claim 7, wherein
the controller collects the telemetry information with respect to the plurality of SSD devices; and
the telemetry information collected by the controller comprises drive information and workload information.
9. The central management device of claim 7, wherein the controller comprises at least one of a data-path module, a thermometer, or a Flash Translation Layer (FTL) counter.
10. The central management device of claim 1, further comprising an information output device, wherein the prediction module is further configured to cause the information output device to display warnings corresponding to the future hazard of the first SSD device.
11. The central management device of claim 1, wherein the prediction module identifies the drive model by correlating the telemetry information with the drive hazard information.
12. The central management device of claim 1, wherein the provisioning performed by the drive assignment module includes causing data stored by the first SSD device to migrate to the second SSD device automatically responsive to the determination of the future hazard by the prediction module.
13. The central management device of claim 1, wherein the provisioning performed by the drive assignment module includes causing data stored by the first SSD device to migrate to the second SSD device as a result of an alert to a user in connection with the determination of the future hazard by the prediction module.



Instant application
U.S. Patent No. 10635324
1. A central management device configured to manage a plurality of solid state drive (SSD) devices in a data center, the central management device comprising: a prediction module implemented with a processing circuit having a processor and a memory, the prediction module configured to: identify drive hazard information; identify a drive model that is generated using machine learning based on telemetry information and the drive hazard information, wherein the drive model is configured to predict future drive hazards; snd determine, based on the drive model and current telemetry information, a future hazard of a first SSD device of the plurality of SSD devices; and a drive assignment module.  








2. The central management device of claim 1 further comprising a telemetry database that is configured to store the drive hazard information, wherein the prediction module identifies the drive hazard information by accessing the telemetry database.  
3. The central management device of claim 1, wherein the telemetry information comprises drive information, data I/O workload information, and environment information.  
4. The central management device of claim 3, wherein the drive information comprises at least one of erase count, drive write, media write, utilization, bad block count, Bit Error Rate (BER) histogram, ECC state histogram, and temperature of the plurality of SSD devices.  
5. The central management device of claim 3, wherein the data I/O workload information comprises read I/O count, write I/O count, total write, total read, and write entropy of the plurality of SSD devices.  
6. The central management device of claim 3, wherein the environment information comprises temperature and power consumption of at least one platform supporting the plurality of SSD devices; the environment information is collected by a platform telemetry agent.  
7. The central management device of claim 1, wherein the plurality of SSD devices are supported by two or more platforms; and each of the plurality of SSD devices comprises a controller and one or more NAND flash memory devices.  
8. The central management device of claim 7, wherein the controller collects the telemetry information with respect to the plurality of SSD devices; and the telemetry information collected by the controller comprises drive information and workload information.  
9. The central management device of claim 7, wherein the controller comprises at least one of a data-path module, a thermometer, or a Flash Translation Layer (FTL) counter.  
10. The central management device of claim 1, further comprising an information output device, wherein the prediction module is further configured to cause the information output device to display warnings corresponding to the future hazard of the first SSD device.  





11. The central management device of claim 1, wherein the prediction module identifies the drive model by correlating the telemetry information with the drive hazard information.  







12. The central management device of claim 1, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device automatically responsive to the determination of the future hazard by the prediction module.  
13. The central management device of claim 1, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device as a result of an alert to a user in connection with the determination of the future hazard by the prediction module.

1. A central management device configured to predict and manage drive hazards for a plurality of SSD devices in a data center, the central management device comprising:
a prediction module implemented with a processing circuit having a processor and a memory, the prediction module configured to:
receive telemetry information corresponding to the plurality of SSD devices;
store, in a telemetry database, drive hazard information, wherein the drive hazard information comprises one or both of information about an actual drive failure or hazard information based on the received telemetry information;
determine, using machine learning, a drive model based on the telemetry information and the drive hazard information, wherein the drive model predicts future drive hazards;
receive current telemetry information corresponding to the plurality of SSD devices;
tune the drive model, using machine learning, based on the current telemetry information corresponding to the plurality of SSD devices; and
determine, based on the tuned drive model and the current telemetry information, a future hazard of a first SSD device of the plurality of SSD devices.


2. The central management device of claim 1, wherein the telemetry information comprises drive information, data I/O workload information, and environment information.
3. The central management device of claim 2, wherein the drive information comprises at least one of erase count, drive write, media write, utilization, bad block count, Bit Error Rate (BER) histogram, ECC state histogram, and temperature of the plurality of SSD devices.
4. The central management device of claim 2, wherein the data I/O workload information comprises read I/O count, write I/O count, total write, total read, and write entropy of the plurality of SSD devices.
5. The central management device of claim 2, wherein
the environment information comprises temperature and power consumption of at least one platform supporting the plurality of SSD devices;
the environment information is collected by a platform telemetry agent.
6. The central management device of claim 1, wherein
the plurality of SSD devices are supported by two or more platforms; and
each of the plurality of SSD devices comprises a controller and one or more NAND flash memory devices.
7. The central management device of claim 6, wherein
the controller collects the telemetry information with respect to the plurality of SSD devices; and
the telemetry information collected by the controller comprises drive information and workload information.
8. The central management device of claim 6, wherein the controller comprises at least one of a data-path module, a thermometer, or a Flash Translation Layer (FTL) counter.
9. The central management device of claim 1, further comprising an information output device, wherein the prediction module is further configured to cause the information output device to display warnings corresponding to the future hazard of the first SSD device.
10. The central management device of claim 1, wherein the prediction module determines the drive model by correlating the telemetry information with the drive hazard information.
11. The central management device of claim 1, further comprising:
a drive assignment module implemented with the processing circuit, the drive assignment module configured to cause data stored by the first SSD device to migrate to a second SSD device of the plurality of SSD devices.
12. The central management device of claim 11, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device automatically responsive to the determination of the future hazard by the prediction module.
13. The central management device of claim 11, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device as a result of an alert to a user in connection with the determination of the future hazard by the prediction module.



A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply
by applicant showing that the claims subject to the rejection are patentably distinct from the
reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the
pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of
terminal disclaimers). Such a response is required even when the nonstatutory double
patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the
claims subject to the rejection are patentably distinct from the reference application’s
claims, is necessary for further consideration of the rejection of the claims, such a filing
should not be held in abeyance. Only objections or requirements as to form not necessary for
further consideration of the claims may be held in abeyance until allowable subject matter is
indicated. see MPEP § 804

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottan (US 20190163379 A1) in view of Narayanan (Narayanan, Iyswarya, et al. "SSD failures in datacenters: What? when? and why?." Proceedings of the 9th ACM International on Systems and Storage Conference. ACM, 2016.).


Referring to claims 1, 18, and 14, taking claim 1 as exemplary, Bottan teaches
A central management device configured to manage a plurality of solid state drive (SSD) devices in a data center, the central management device ([Bottan abstract, 0006] system for avoiding interruption of service based on prediction/probability of disk failure (drive hazards) including solid state drives [Bottan 0025] in computing environments including data centers [Bottan 0002, 0028]) comprising: a prediction module implemented with a processing circuit having a processor and a memory, the prediction module ([Bottan 0006, 0083] system including processors, prediction analyzer, drive, and memory) configured to: identify drive hazard information; ([Bottan abstract, 0061-0062] A disk failure probability value (drive hazard information) is predicted for a disk drive of a disk volume accessed by the component) wherein the drive model is configured to predict future drive hazards; ([Bottan 0032, 0060, 0062, 0072] parameters (telemetry information) provided by the disk drive and predicting failures includes using measurable parameter value of the continued operations provided by drives historical data and time based pattern) snd determine, based on the drive model and current telemetry information, a future hazard of a first SSD device of the plurality of SSD devices; ([Bottan 0004, 0025] predicting a disk failure probability for a disk drive of a disk volume, including of solid state drive (SSD)) and a drive assignment module ([Bottan 0078, 0080, Fig. 4] assignment unit).
	Bottan does not explicitly teach identify a drive model that is generated using machine learning based on telemetry information and the drive hazard information. Bottan does disclose cognitive computing using artificial intelligence, machine learning, and deep learning ([Bottan 0031-0032, 0062]). 
	Narayanan teaches identify a drive model that is generated using machine learning based on telemetry information and the drive hazard information, ([Narayanan] use machine learning models and graphical causal models to evaluate the impact of all relevant factors on failures).
Bottan and Narayanan are analogous art because they are from the same field of endeavor in storage systems and drives. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bottan and Narayanan before him or her to modify the system of Bottan to include the comprehensive analysis and modeling of Narayanan, thereafter the system is connected to the comprehensive analysis. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have improved drive failure predictability by incorporating additional attributes and parameters in determination as suggested by Narayanan. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Bottan with Narayanan to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
	With regards to the non-exemplary language of claim 18, Bottan teaches
determine, based on an a-priori drive model, data I/O workload information and a current drive state, a predicted drive state for each of the plurality of SSD devices; ([Bottan 0031, 0059-0060, claim 15] determine initial risk factor) determine differences between the predicted drive state and an actual drive state; ([Bottan 0032, 0061-0062] determine disk failure probability). 
Bottan does not explicitly teach but does disclose snd update, based on the differences, the a-priori drive model ([Bottan 0032, 0061-0062] determine disk failure probability using a cognitive computing system where "cognitive computing system" may denote any artificial intelligence, machine learning engine or deep learning engine suitable to be trained and enabled to predict a disk drive failure based on an initial risk factor and potentially reflecting parameters provided by the disk drive). Examiner notes, the disk failure probability equation of Bottan reflects the risk factors processed through deep learning algorithms that reflects a statistical analysis of historical data and a time based pattern development of the above-referenced parameters of a disk drive, in other words it is updated in real time corresponding to Applicant’s claims.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bottan before him or her that deep learning algorithms and machine learning incorporate feedback connections that process not only single data points but entire sequences of data. Therefore, it would have been obvious to obtain the invention as specified in the instant application claims from the teachings of Bottan. 
	
Referring to claim 7, Bottan in view of Narayanan teaches
The central management device of claim 1, wherein the plurality of SSD devices are supported by two or more platforms; ([Narayanan p.2] SSDs used by different classes of cloud applications (platforms) including platform for by big data analysis and datacenter management) and each of the plurality of SSD devices comprises a controller and one or more NAND flash memory devices ([Narayanan p. 3] flash controllers and NAND flash cells).
The same motivation that was utilized for combining Bottan and Narayanan as set forth in claims 1 is equally applicable to claims 7.

Referring to claim 8, Bottan in view of Narayanan teaches
The central management device of claim 7, wherein the controller collects the telemetry information with respect to the plurality of SSD devices; and the telemetry information collected by the controller comprises drive information and workload information ([Narayanan p.2 col 1] collecting failure data,  workload evolution data, and SSD SMART attributes).
The same motivation that was utilized for combining Bottan and Narayanan as set forth in claims 1 is equally applicable to claims 8.

Referring to claim 9, Bottan in view of Narayanan teaches
The central management device of claim 7, wherein the controller comprises at least one of a data-path module, a thermometer, or a Flash Translation Layer (FTL) counter ([Bottan 0074, 0077] hardware and software layers include work load layer (data path module) for workload and data processing corresponding to Applicant’s usage of data path module [see instant specification 0022]).

Referring to claim 11, Bottan in view of Narayanan teaches
The central management device of claim 1, wherein the prediction module identifies the drive model by correlating the telemetry information with the drive hazard information ([Narayanan p.2 col 1] analyze correlating factors including model and parameters).
The same motivation that was utilized for combining Bottan and Narayanan as set forth in claims 1 is equally applicable to claims 11.

Referring to claims 12, 15, 16, 19, and 20 taking claim 12 as exemplary, Bottan in view of Narayanan
The central management device of claim 1, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device automatically responsive to the determination of the future hazard by the prediction module ([Bottan 0007, 0058, 0063-0064] immediate full copy including data copy from one disk to another).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 13 and 17, taking claim 13 as exemplary, Bottan in view of Narayanan
The central management device of claim 1, wherein the drive assignment module is configured to cause data stored by the first SSD device to migrate to the second SSD device as a result of an alert to a user in connection with the determination of the future hazard by the prediction module ([Bottan 0007, 0058, 0063-0064] marking the disk to exchange drive on during a future maintenance cycle and delayed data copy from one disk to another).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claim(s) 2-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottan (US 20190163379 A1) in view of Narayanan (Narayanan, Iyswarya, et al. "SSD failures in datacenters: What? when? and why?." Proceedings of the 9th ACM International on Systems and Storage Conference. ACM, 2016.) as applied to claims 1, 14, and 18 above, and further in view of Sinha (US 20190155682 A1).

Referring to claim 2, Bottan in view of Narayanan teaches
The central management device of claim 1. 
Bottan in view of Narayanan does not explicitly teach further comprising a telemetry database that is configured to store the drive hazard information, wherein the prediction module identifies the drive hazard information by accessing the telemetry database.
Sinha teaches further comprising a telemetry database that is configured to store the drive hazard information, wherein the prediction module identifies the drive hazard information by accessing the telemetry database ([Sinha 0044] sample device attributes and store the time series info in a database).
Bottan, Narayanan, and Sinha are analogous art because they are from the same field of endeavor in storage systems and drives. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bottan, Narayanan, and Sinha before him or her to modify the system of Bottan and Narayanan to include the telemetry data and database of Sinha, thereafter the system is connected to the telemetry data and database. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to have improved telemetry data analyzation capability as suggested by Sinha ([Sinha 0044]). It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Bottan with Narayanan to obtain the invention as specified in the instant application claims.

Referring to claims 3, Bottan in view of Narayanan and further in view of Sinha teaches
The central management device of claim 1, wherein the telemetry information comprises drive information, data I/O workload information, and environment information ([Sinha 0043-0044] attributes including device attributes, I/O statistics, and environmental statistics).
The same motivation that was utilized for combining Bottan, Narayanan, and Sinha as set forth in claim 2 is equally applicable to claim 3.

Referring to claims 4, Bottan in view of Narayanan and further in view of Sinha teaches
The central management device of claim 3, wherein the drive information comprises at least one of erase count, drive write, media write, utilization, bad block count, Bit Error Rate (BER) histogram, ECC state histogram, and temperature of the plurality of SSD devices ([Narayanan p.4 col 1-2] SMART attributes including multiple types of counts (error, erase, etc.) and performance counts, bit error rate).

Referring to claims 5, Bottan in view of Narayanan and further in view of Sinha teaches
The central management device of claim 3, wherein the data I/O workload information comprises read I/O count, write I/O count, total write, total read, and write entropy of the plurality of SSD devices ([Narayanan p.2 col 2, p.4 col 2] top factors and standard metric used in accurate identification of failed devices and rate at which errors occur).
The same motivation that was utilized for combining Bottan, Narayanan, and Sinha as set forth in claim 2 is equally applicable to claim 5.

Referring to claims 6, Bottan in view of Narayanan and further in view of Sinha teaches
The central management device of claim 3, wherein the environment information comprises temperature and power consumption of at least one platform supporting the plurality of SSD devices; ([Sinha 0041, table 1] environmental conditions including temperature and power)  the environment information is collected by a platform telemetry agent ([Sinha 0042] accumulators for environmental statistics).
The same motivation that was utilized for combining Bottan, Narayanan, and Sinha as set forth in claim 2 is equally applicable to claim 6.

Referring to claims 10, Bottan in view of Narayanan teaches
The central management device of claim 1, further comprising an information output device, ([Bottan 0086] system includes communication Input/Output (I/O) interface).
Bottan in view of Narayanan  does not explicitly teach wherein the prediction module is further configured to cause the information output device to display warnings corresponding to the future hazard of the first SSD device.
Sinha teaches wherein the prediction module is further configured to cause the information output device to display warnings corresponding to the future hazard of the first SSD device ([Sinha table 1] event notification for corrective action).
Bottan, Narayanan, and Sinha are analogous art because they are from the same field of endeavor in storage systems and drives. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Bottan, Narayanan, and Sinha before him or her to modify the system of Bottan and Narayanan to include the telemetry data and database of Sinha, thereafter the system is connected to the telemetry data and database. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to have improved telemetry data analyzation capability as suggested by Sinha ([Sinha 0044]). It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Bottan with Narayanan to obtain the invention as specified in the instant application claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding machine learning and a-priori model.
NPL Training LSTM for Unsupervised Anomaly Detection Without A Priori Knowledge
NPL LSTM network: a deep learning approach forshort-term traffic forecast
US 20200004435 A1
US 20200004434 A1
US 20170124085 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132